 

AMENDMENT TO EMPLOYMENT SERVICES AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT SERVICES AGREEMENT (“Amendment”), dated as of the
17th day of October, 2011, is between Mesa Energy Holdings, Inc. a Delaware
corporation, (hereinafter referred to as the “Company”), and Rachel L. Dillard,
(“Employee”). Company and Employee are sometimes hereinafter collectively called
the “Parties” and individually called a “Party.”

 

WHEREAS, on Septmeber 19, 2011, the Parties entered into an Employment Services
Agreement (“Agreement”); and

 

WHEREAS, the Parties wish to mutually agree to amend the vesting dates outlined
in of said Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, Company and Employee hereby amend the vesting
dates in said Agreement to be:

 

Vesting Dates:                                             September 19, 2011 –
100,000 shares   April 1, 2012 – 200,000 shares   October 1, 2012 – 200,000
shares   April 1, 2013 – 200,000 shares   October 1, 2013 – 300,000 shares

 

IN WITNESS WHEREOF, this Amendment is executed, accepted and agreed to by the
Parties effective as of the date first set forth above.

 

Company   Employee       Mesa Energy Holdings, Inc.           By: /s/ RANDY M.
GRIFFIN   By: /s/ RACHEL L. DILLARD   Randy M. Griffin, CEO     Rachel L.
Dillard

 

 

 

